DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 9/13/22.  Claims 1-4, 7-9, 19, 21-23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Measurement configuration control and reporting / Intra E-UTRAN, measurements / Event A1; 3GPP TS 36.623-1; V14.2.0 (2017-09) (hereinafter “3GPP”) in view of Huawei, HiSilicon: Automatic Neighbour Relation In NR; 3GPP TSG-RAN WG2 NR Ad Hoc, R2-1706747; Qingdao, China, 27-29 June 2017 (hereinafter “Huawei”).
Regarding claim 1, 3GPP teaches a measurement reporting method applied to a User Equipment (UE), wherein the measurement reporting method comprises:
starting a timer (T321) according to a measurement configuration (measConfig) of a target cell (measID) transmitted by a network side (UE starts T321 according to a measurement configuration procedure of a measID, or “target cell”, included in the measurement configuration) [p. 2391, TS36.331, Clause 5.3.5.3; TS 36.331, clause 5.5.2.3].
attempting to obtain identification information (global cell identity) of the target cell (UE tries to acquire the global cell identity of the measID) [p. 2391-2392; TS 36.331, clause 5.5.3.1].
However, 3GPP does not explicitly teach determining, before the timer expires, that identification information of the target cell cannot be obtained; and transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System Information (RMSI).  In an analogous prior art reference, Huawei teaches a UE determining, before a timer expires, that identification information (global cell ID) of the target cell (target NR cell) cannot be obtained; and transmitting, before the timer expires, second indication information (report) to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell (no global cell ID detected) or Remaining Minimum System Information (RMSI) (SIB1) (UE reports that no global cell ID is detected or RMSI since it is known in NR to be contained in SIB1 for a target NR cell before T321 expires since it is presumed to be running according to a “reportCGI” configuration as taught by 3GPP) [p. 3-4, Proposal 6 and 8].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to allow determining, before the timer expires, that identification information of the target cell cannot be obtained; and transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System Information (RMSI), as taught by Huawei, in order to keep from repeatedly configuring UEs to attempt to read a nonexistent cell ID from a frequently reported target cell.
Regarding claim 2, 3GPP and Huawei in combination teaches the measurement reporting method according to claim 1, further comprising:
stopping the timer before the timer expires (UE stops timer T321 before it expires) [p. 454, 3.stop timer T321].
Claim 22 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 7-9 are allowed.
Claims 3-4 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive.
REJECTION UNDER 35 U.S.C. § 103
	Applicant submits that Applicant fails to find the cited document 3GPP TS 36.623-1; V 14.2.0 (2017-09).  In response to this submission the Examiner submits that this document was submitted by Applicant as item 5 under Non Patent Literature in the IDS filed 8/19/21.  A copy of the document was filed the same day.  The cited portions relied upon in the rejection above are reproduced below.
“starting a timer according to a measurement configuration of a target cell transmitted by a network side”

    PNG
    media_image1.png
    392
    607
    media_image1.png
    Greyscale

	“attempting to obtain identification information of the target cell”

    PNG
    media_image2.png
    183
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    595
    media_image3.png
    Greyscale

	Applicant further submits that Huawei does not teach or suggest “transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System information (RMSI)” at least because the failure of reception of the cell ID from the network device in Huawei may be caused by various reasons, e.g. the poor quality of the signal about the cell II) transmitted by the network device, which cannot be considered as that the network device does not broadcast the identification information of the cell or RMSI.  Firstly in response to this submission, the Examiner submits that the claim recites that the second indication information “indicates that the target cell does not broadcast the identification information of the cell” and does not not specify the reason why the target cell does not broadcast the identification information which is the basis of Applicant’s submission.  Secondly, Huawei discloses that the if no global cell ID is received from an NSA cell, the UE can report “no global cell ID detected” which suggests “the target cell does not broadcast the identification information of the cell” since no global cell ID is received by the UE.  
For these reasons, the combination of 3GPP and Huawei teaches “transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System information (RMSI)” and the ground(s) of rejection in the previous office action have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/
Primary Examiner, Art Unit 2647